DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a support configured to support”, “a light source configured to irradiate”, and “a display configured to display” in claim 1-10. 
Review of the specification indicates the following:
-“a support configured to support”, page 5 of the specification indicates that “support part 6 has a first joint part 11, a first20 arm part 21, a second joint part 12, a second arm part 22, a third joint part 13, a third arm part 23, a fourth joint part 14, a fourth arm part 24, a fifth joint part 15, a fifth arm part 25, and a sixth joint part 16.”
-“a light source configured to irradiate”, page 11 of the specification indicates that “light-source device 8 controls emission of light”.
-“a display configured to display”, page 14 of the specification indicates that “output unit 33” is realized by using “a display and outputs various information”. Further disclosure on page 16 of the specification discloses “display device 4 like this is provided with a display panel including liquid crystals or organic electro luminescence (EL).”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,10,12,14,17,19 rejected under 35 U.S.C. 103 as being taught by ONO; Wataru et al. (US 20130169843 A1) in view of Doguchi, Nobuyuki (US 20030050532 A1) 
Regarding claim 1, Ono teaches, 
A control device comprising control circuitry (¶59-60 and Fig. 3, “control unit 55” of the control device 40 as depicted in Fig. 3) configured to: 
control an image sensor configured to capture an 5image of a subject; (¶60,40, and Fig. 3, “control unit 55 controls the read timing of the timing generator 34” of the “CMOS image pickup element 80” as depicted in Fig. 3)
control a light source configured to irradiate the subject with illumination light; (¶59, “control unit 55 causes the white light source 61 and the special light source 62 to emit light alternately”) and 
change an illumination light output by the light source (¶59, “control unit 55 includes an evidence time setting unit 57 that sets the irradiation time for each irradiation by each light source”) of an exposure period of a light 10receiving element of the image sensor (¶59, “control unit 55 causes the white light source 61 and the special light source 62 to emit light alternately” controlled by “an evidence time setting unit 57 that sets the irradiation time”) and a period other than the exposure period in an image-capturing processing period for acquiring an image signal (¶59, “control unit 55 includes an evidence time setting unit 57 that sets the irradiation time for each irradiation by each light source to correspond to the time required for outputting the pixel information corresponding to one image by the CMOS image pickup element 80”) of an image of one frame to be displayed by a display (¶50, “one in-vivo image is displayed on the display unit 71”)
but does not explicitly teach, 
	change an intensity of illumination light output by the light source of an exposure period
wherein different intensities are present in at least one single image frame.
However, Doguchi teaches additionally, 
change an intensity of illumination light output (¶155, “aperture control means 32” which operates an aperture that causes “irradiation intensity on the back end face of the light guide reduces”) by the light source of an exposure period (¶155 and 156, “aperture control means 32 causes the aperture 31 to operate” such that “by opening and closing the aperture 31 to alter the irradiation intensity”) 
wherein different intensities are present in at least one single image frame. (¶240, “fluorescent light and reflected light of very different intensities are captured at the same exposure time (accumulation period)”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image apparatus of Ono with the irradiation control of Doguchi which controls the intensity of the light output to capture images with different amounts of controlled intensities.

Regarding claim 10, Ono teaches, 
A medical observation system (¶32 and Fig. 1, “medical endoscope system” as depicted in Fig. 1) comprising: 
an imaging device including an image sensor (¶34,40, and Fig. 3, “ tip portion 5 that includes therein a CMOS sensor as an image pickup element” 80 ) configured 25to capture an image of a subject; 49Attorney Docket No. 15410US01(¶32, “image pickup unit at the tip” that picks up “an image in a body cavity of a subject”)
a support configured to support the imaging device; (¶34, “insertion unit 2 includes a tip portion 5 that includes therein a CMOS sensor as an image pickup element, a bending portion 6 that is composed of a plurality of bending pieces and can be freely bent, and an elongated flexible tube portion 7 that is provided at the base end side of the bending portion 6 and has a flexibility”)
a light source (¶60, “special light source 62”) configured to irradiate the subject with illumination light; (¶60, “subject that is irradiated with the special light emitted from the special light source 62” such that light sources emit alternately “irradiation time for each irradiation by each light source to correspond to the time required for outputting the pixel information”)
control circuitry (¶59-60 and Fig. 3, “control unit 55” of the control device 40 as depicted in Fig. 3) configured to control the imaging device (¶60,40, and Fig. 3, “control unit 55 controls the read timing of the timing generator 34” of the “CMOS image pickup element 80” as depicted in Fig. 3) and the light source; (¶59, “control unit 55 causes the white light source 61 and the special light source 62 to emit light alternately”) and 
a display configured to display the image captured by the imaging device; (¶46, “an in-vivo image to be displayed on the display unit 71 on the basis of the addresses of pixels in the light receiving unit 28”)
controller circuitry (¶59, “control unit 55”) is configured to change an of illumination light output by the light source (¶59, “control unit 55 includes an evidence time setting unit 57 that sets the irradiation time for each irradiation by each light source”) of an exposure period of a light 10receiving element of the image sensor (¶59,105 and Fig. 22, “control unit 55 causes the white light source 61 and the special light source 62 to emit light alternately” controlled by “an evidence time setting unit 57 that sets the irradiation time” correlated to “period Tb in the irradiation period Ta”  as depicted in fig. 22) and a period other than the exposure period (¶105,106, and Fig. 22, “period Tc that is part of an irradiation period Ta” where “both the white light source 61 and the special light source 62 are off” where “light is not incident” as a “noise removing” period) in an image-capturing processing period for acquiring an image signal (¶59 and 105, “control unit 55 includes an evidence time setting unit 57 that sets the irradiation time for each irradiation by each light source to correspond to the time required for outputting the pixel information corresponding to one image by the CMOS image pickup element 80” such as “period Ta” used for capturing corresponding “fourth frame”) of an image of one frame to be displayed by a display. (¶39, “a display unit 71 that displays an in-vivo image picked up by the CMOS image pickup element 80”)
but does not explicitly teach, 
change an intensity of the illumination light output by the light source of an exposure period
wherein different intensities are present in at least one single image frame.
However, Doguchi teaches additionally, 
change an intensity of the illumination light output (¶155, “aperture control means 32” which operates an aperture that causes “irradiation intensity on the back end face of the light guide reduces”) by the light source of an exposure period (¶155 and 156, “aperture control means 32 causes the aperture 31 to operate” such that “by opening and closing the aperture 31 to alter the irradiation intensity”)
wherein different intensities are present in at least one single image frame. (¶240, “fluorescent light and reflected light of very different intensities are captured at the same exposure time (accumulation period)”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image apparatus of Ono with the irradiation control of Doguchi which controls the intensity of the light output to capture images with different amounts of controlled intensities.

Regarding claim 12, Ono with Doguchi teaches the limitation of claim 10,
	Imagawa teaches additionally, 
different intensities are present in each single image frame. (¶240, “fluorescent light and reflected light of very different intensities are captured at the same exposure time (accumulation period)”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image apparatus of Ono with the irradiation control of Doguchi which controls the intensity of the light output to capture images with different amounts of controlled intensities.

Regarding claim 14, Ono with Doguchi teaches the limitation of claim 13,
	Ono teaches additionally, 
control circuitry (¶110 and Fig. 23, “control unit 355”) is configured to turn off the light source (¶110 and Fig. 23, control unit 355 may turn off “light source 61 at regular time intervals”) for an exposure period of at least the second single image frame. (¶110, “turn-off period Tg that is part of the period Ta becomes the exposure time for the noise removing image”)

Regarding claim 17, dependent on claim 1, it is the device claim of system claim 12, dependent on claim 10. Refer to rejection of claim 12 to teach the limitations of claim 17.

Regarding claim 19, dependent on claim 18, it is the device claim of system claim 14, dependent on claim 13. Refer to rejection of claim 14 to teach the limitations of claim 19.

Claim 3-5 rejected under 35 U.S.C. 103 as being unpatentable over ONO; Wataru et al. (US 20130169843 A1) in view of Doguchi, Nobuyuki (US 20030050532 A1) in view of LEVITZ; David et al. (US 20180252647 A1)
Regarding claim 3, Ono with Doguchi teaches the limitation of claim 1,
	Ono teaches additionally, 
control circuitry is configured to control the light source to emit only white light (¶75, “first frame corresponding to the time slot in which the white light source 61 emits the white illumination light”)
and 47Attorney Docket No. 15410US01 
control the light source to emit light having a wavelength band different from at least the white light in the exposure period. (¶76 and 74, “second frame corresponding to the time slot in which the special light source 62 emits the NBI illumination light” on the basis of a G image and an B image)
	But does not explicitly teach, 
controller is configured to control the light source to emit white light in the 25period other than the exposure period,
	However, Levitz teaches additionally, 
controller is configured to control the light source to emit white light in the 25period other than the exposure period, (¶110 and 109, “Lamp 104 may illuminate subject 102 with alternately emitted pulses of white light from a white light source 104a and blue and/or UV light (hereinafter ‘blue light’) from a blue light source 104b” such that the discerning illumination is the “blue light” to discern “a feature that is visible only under blue light”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image apparatus of Ono with the irradiation control of Doguchi with the illumination alternating of Levitz which provides both white frames and blue frames with distinct detection traits. This allows the system to detect features and alert the user to features only detectable under blue light.

Regarding claim 4, Ono with Doguchi with Levitz teaches the limitation of claim 3,
	Levitz teaches additionally, 
light emitted by the light source (¶109-110, “lamp 104” with blue light source 104b) in the exposure period (¶112, “frames that are captured while the subject is illuminated by blue light, hereinafter ‘blue frames’”) is light of a wavelength range serving as part of a wavelength range of visible light. (¶109-110, “blue” light from “a blue light source 104b”))
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image apparatus of Ono with the irradiation control of Doguchi with the illumination alternating of Levitz which provides both white frames and blue frames with distinct detection traits. This allows the system to detect features and alert the user to features only detectable under blue light.

Regarding claim 5, Ono with Doguchi with Levitz teaches the limitation of claim 3,
Levitz teaches additionally,
light emitted by the light source (¶109-110, “lamp 104” with blue light source 104b) in the exposure period  (¶112, “frames that are captured while the subject is illuminated by blue light, hereinafter ‘blue frames’”) is light in a wavelength range outside of a wavelength range of visible light. (¶109-110, “ultraviolet (UV)” light from “a blue light source 104b”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image apparatus of Ono with the irradiation control of Doguchi with the illumination alternating of Levitz which provides both white frames and blue frames with distinct detection traits. This allows the system to detect features and alert the user to features only detectable under blue light.

Claim 6-8 rejected under 35 U.S.C. 103 as being unpatentable over ONO; Wataru et al. (US 20130169843 A1) in view of Doguchi, Nobuyuki (US 20030050532 A1) in view of SATO; Takayuki et al. (US 20180082411 A1) in view of Roquemore, III; John P. (US 20100157100 A1)
Regarding claim 6, Ono with Doguchi teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 6,
	However, Sato teaches additionally, 
synthesize the image signals of two temporally-continuous captured image frames to generate a display image for the display; (¶25, “image processing unit 13 uses the fluorescent image data and the background image data to create superimposed image data” based on “image processing on the ON image data and the OFF image data output from the image sensor 3b”)
20detect a bright point position based on the image signal of one of the captured image frames; (¶30, “identification unit 11 compares a pixel value of each pixel of the fluorescent image data with a preset threshold value Th to determine whether the pixel is a fluorescent pixel or a background pixel.”) and 
synthesize the image signals of the two captured image48Attorney Docket No. 15410US01 frames. (¶25, “image processing unit 13 uses the fluorescent image data and the background image data to create superimposed image data” based on “ image processing on the ON image data and the OFF image data output from the image sensor 3b”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image apparatus of Ono with the irradiation control of Doguchi with the image creation of Sato which superimposes a processed form of two sequential images for display. This type of image processing creates an image that can both be output as well as given other post processing analysis such as pixel comparison.
	But does not explicitly teach, 	
replace a pixel value of the detected bright point position with a pixel value of a position corresponding to the image signal of another captured image frame to 25synthesize the image signals of the two captured image 48Attorney Docket No. 15410US01frames.
	However, Roquemore teaches additionally, 
replace a pixel value of the detected bright point position with a pixel value of a position corresponding to the image signal of another captured image frame (¶38, “setting a threshold value for the brightness levels of pixels within a target image, and to replace those pixels where the threshold value is exceed by a corresponding pixel from another of the sequence of images”) to 25synthesize the image signals of the captured image48Attorney Docket No. 15410US01 frames. (¶38, “generate a composite image having a brightness level within in acceptable range”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image apparatus of Ono with the irradiation control of Doguchi with the image creation of Sato with the technique of Roquemore which controls the brightness of the pixels in a target image. this additional technique reduces the effects of reflection. 

Regarding claim 7, Ono with Doguchi with Sato with Roquemore teaches the limitation of claim 6,
	Sato teaches additionally, 
control the light source to emit the illumination light in exposure processing of one of the captured image frames; (¶23, “outputs ON image data as image data in accordance with the received (imaged) fluorescence and background light in a period during which the excitation light emission of the light source 5a is ON”) and, 
control the light source, in exposure processing of the other captured image frame, to emit the illumination 10light having a lower light intensity than the illumination light of the exposure processing of the one of the captured image frames. (¶23 and 21, “outputs OFF image data as image data in accordance with the received (imaged) background light in a period during which the excitation light emission of the light source 5a is OFF” where “ON (an output state)” excitation light is higher than the “OFF (an output stop state)” excitation light since one outputs light while the other stops output light) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image apparatus of Ono with the irradiation control of Doguchi with the image creation of Sato with the technique of Roquemore which outputs images captured under different illuminations. These kinds of image capture can facilitate image recognition.

Regarding claim 8, Ono with Doguchi with Sato with Roquemore teaches the limitation of claim 7,
	Sato teaches additionally, 
emission of the illumination light is stopped in the exposure processing of the other captured image frame. (¶23, “outputs OFF image data as image data in accordance with the received (imaged) background light in a period during which the excitation light emission of the light source 5a is OFF”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image apparatus of Ono with the irradiation control of Doguchi with the image creation of Sato with the technique of Roquemore which outputs images captured under different illuminations. These kinds of image capture can facilitate image recognition.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over ONO; Wataru et al. (US 20130169843 A1) in view of Doguchi, Nobuyuki (US 20030050532 A1) in view of Sun; Luyi (US 20170104939 A1)
Regarding claim 9, Ono with Doguchi teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 9,
	However, Sun teaches additionally, 
image sensor has a global shutter function (¶38, “global shutter CMOS (complementary metal oxide semiconductor) sensor”) configured to 20read an electric charge of the light receiving element serving as a reading target at one time. (¶38, “global shutter CMOS sensor may be activated (e.g., to begin an exposure/integration cycle) and illumination provided by pulsing an infrared light source for a determined period of time within an exposure/integration window of the global shutter CMOS sensor”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image apparatus of Ono with the irradiation control of Doguchi with the shutters of Sun which can be synchronized with the illumination pulse. This can provide for a correct lighting of the application where the pulses can be varied depending on the situation. 
 
Claim(s) 11,16 rejected under 35 U.S.C. 103 as being taught by ONO; Wataru et al. (US 20130169843 A1) in view of Doguchi, Nobuyuki (US 20030050532 A1) in view of YOSHIDA; Daisuke et al. (US 20190129034 A1)
Regarding claim 11, Ono with Doguchi teaches the limitations of claim 10,
	But does not explicitly disclose the limitations of claim 11,
	However, Yoshida teaches additionally, 
the intensity of illumination light (¶45-54 and Fig. 4, “sets a pulse width of the light emission timing control signal S1”) in the period other than the exposure period is greater than zero. (¶45-54,24, and Fig. 4, “light emission timing control signal S1” which controls light pulse width and “light exposure timing control signal S2” controlling “timing of light exposure by the light receiving unit 14” where Fig. 4 depicts on far right of figure where light emission pulses still output while no exposure reception does not occur)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image apparatus of Ono with the irradiation control of Doguchi with the light emission control of Yoshida which continually pulses light emissions with an exposure timing. The timing of exposure and emission allows for possibility of range calculation based on different exposure amounts.

Regarding claim 16, dependent on claim 1, it is the device claim of system claim 11, dependent on claim 10. Refer to rejection of claim 11 to teach the limitations of claim 16.

Claim(s) 13,18 rejected under 35 U.S.C. 103 as being taught by ONO; Wataru et al. (US 20130169843 A1) in view of Doguchi, Nobuyuki (US 20030050532 A1) in view of Silva; John et al. (US 20200265487 A1)
Regarding claim 13, Ono with Doguchi teaches the limitation of claim 10,
	But does not explicitly teach the additional limitation of claim 13,
	However, Silva teaches additionally,  
maintain illumination conditions for at least a first single image frame and to provide the different intensities for at least a second single image frame. (¶36, “at least two sets of images” taken at “different light intensities” such that “sets of images can be taken at different light intensities with exposure times”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image apparatus of Ono with the irradiation control of Doguchi with the sets of images of Silva which each have different lighting intensities. This allows for more accurate processing of features being imaged by the imaging device. 	

Regarding claim 18, dependent on claim 1, it is the device claim of system claim 13, dependent on claim 10. Refer to rejection of claim 13 to teach the limitations of claim 18.

Claim(s) 15,20 rejected under 35 U.S.C. 103 as being taught by ONO; Wataru et al. (US 20130169843 A1) in view of Doguchi, Nobuyuki (US 20030050532 A1) in view of IMAGAWA; Taro et al. (US 20170124683 A1)
Regarding claim 15, Ono with Doguchi teaches the limitation of claim 10,
	Imagawa teaches additionally, 
control the light source to emit light of a first wavelength band during the period other than the exposure period, (¶144-146 and Fig. 16, “three captured images are generated” which capture red “patterned light beams of three irradiation patterns “a”, “b”, and “c”” similarly as depicted in Fig. 16) and 
control the light source to emit light having a second wavelength band different form the first wavelength band in the exposure period. (¶144-146 and Fig. 16, “three captured images are generated” which capture green” patterned light beams of three irradiation patterns “d”, “e”, and “f”” similarly as depicted in Fig. 16)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image apparatus of Ono with the irradiation control of Doguchi with the light emission of Imagawa which can include plural light patterns into one frame. This improves temporal resolution of the captured image. 

Regarding claim 20, dependent on claim 1, it is the device claim of system claim 15, dependent on claim 10. Refer to rejection of claim 15 to teach the limitations of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JIMMY S LEE/Examiner, Art Unit 2483